DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 13-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7693786. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are substantially covered in U.S. Patent No. 7693786.
Claims 1-8, 10, 11, 13-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8762264. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are substantially covered in U.S. Patent No. 8762264.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, 11, 13-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 22: Ineligible.
The claim recites a series of acts for processing information. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving a first user ID from a point of sale (POS), authenticating the user at the POS terminal using a first user ID, transmitting and displaying the result of the authentication, generating first physical (real-world) reward points based on a first transaction via the POS terminal, the first transaction based on information from information database, receiving a conversion request to convert virtual (online) reward points into second physical reward points, transmitting a request to acquire the virtual reward points, receiving the virtual reward points based on the request, converting the virtual reward points into the second physical reward points based on a conversion factor and conversion request, generating a third physical reward points that include the second physical reward points and first physical reward points, updating a value of the total physical reward points based on the generated third physical reward Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of using a processing unit to perform the aforementioned steps that permit a user to receive a reward, authenticating the user through the POS terminal and the user device, a display and a database for information storage and retrieval. These components are construed at the highest level of generality. That is, as a generic processor performing a generic Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving, transmitting, and displaying, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 1, 11, 21 and 23 are apparatus and computer readable medium equivalents of claim 22. These claims are similarly rejected based on the same rationale as claim 22, supra. 

Claim 2 recites that the transaction corresponds to information from a database. This limitation has been addressed as part of claim 22, and is similarly rejected based on the same rationale.

Claims 3 and 13 recite authenticating the database (information storage device). This limitation is also part of the abstract idea identified in claim 22, and the additional element of database is as addressed in the Steps 2A2 and B in the claim 22 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 22, supra.


IC card reader/writer) reads identification information from the information storage (device IC card), and the first real-world privilege information is managed based on the identification information. These are generic device for information storage and retrieving. These additional elements are as addressed in the Steps 2A2 and B in the claim 22 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 22, supra.

Claims 7 and 17 recite wherein at least one of the first real-world privilege information or the virtual world privilege information is an addable point. This limitation is also part of the abstract idea identified in claim 22, and is similarly rejected under the same rationale as claim 22, supra.


Claims 8 and 18 recite wherein at least one of the first real-world privilege information or the virtual world privilege information is an amount of money corresponding to a threshold amount of user-received money. This limitation is also part of the abstract idea identified in claim 22, and is similarly rejected under the same rationale as claim 22, supra.


Claims 10 and 20 recite wherein the virtual world privilege information is managed based on identification information. This limitation is also part of the abstract idea identified in claim 22, and is similarly rejected under the same rationale as claim 22, supra.



Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
Applicant argues that the features of the claim 1 do not describe an abstract concept. In particular, Applicant asserts that conversion of virtual rewards to physical reward based on a request by the user is not abstract. Applicant further argues that invention describes a practical implementation of the judicial exception. Applicant also argues that claims provide an inventive concept and amount to significantly more than the exception itself. 

Examiner respectfully disagrees. Conversion of a unit to another based on a conversion factor constitute a mathematical relationship. The same applies to aggregating points to get a total value of points. The additional elements of the claims recite generic computing components that do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Step 2B is as analyzed above, and the claimed limitations, when viewed either individually, or as an ordered combination do not amount to a claim as a whole that is significantly more than the abstract idea itself. 





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691